Citation Nr: 1514920	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for sleep apnea and sarcoidosis.  

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right hip status post arthroplasty.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from July 1975 to March 1976 and on active duty from January 1978 to April 1978, from May 1978 to February 1979, from November 1990 to July 1991, and from August 2008 to September 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veterans Benefits Management System (VBMS) electronic claims file contains a duplicate copy of an October 2013 rating decision and no other documents.  The Virtual VA electronic file contains VA outpatient treatment records dated from October 2012 to October 2013 and additional documents that are either duplicative of the records in the paper claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

During the course of the appeal, the Veteran was afforded a VA examination in August 2012 for respiratory conditions which addressed sarcoidosis, a VA general medical examination in May 2011 which addressed the right knee and right hip disabilities, and a VA examination in May 2011 for back disorders which addressed the lumbar spine.  These VA examinations were performed almost three to four years ago.  Since then, the Veteran reported that he is required to use a C-PAP machine, has irregular incapacitation and inability to obtain full motion of the right knee, still cannot adequately walk or run after his right hip replacement, and experiences constant pain and swelling of the lumbar spine and cannot flex past 15 degrees. See February 2013 VA Form 9 (Substantive Appeal).  Therefore, the Board finds that additional VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of these service-connected disabilities.

A remand is also required for the issue of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine to obtain a supplemental statement of the case (SSOC).  Since issuance of the February 2013 statement of the case (SOC) and prior to certification of the case to the Board in January 2015, additional pertinent evidence has been associated with the record and not initially reviewed by the agency of original jurisdiction (AOJ).  Such evidence includes VA treatment records dated from October 2012 to October 2013 associated with the Virtual VA electronic claims file in October 2013.  Although the Veteran filed his claim in February 2013, the automatic waiver provision does not apply because this additional evidence was obtained by the AOJ and was not submitted by the Veteran. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  As a result, the Board finds this claim must be remanded to the AOJ for initial review of the additional evidence of record.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2014).


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea, sarcoidosis, right knee disability, right hip disability, and lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to specifically include VA treatment records dated since October 2013.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected sleep apnea and sarcoidosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran has pulmonary involvement requiring systemic high dose(therapeutic) corticosteroids for control  He or should also state whether the Veteran has cor pulmonale; cardiac involvement with congestive heart failure; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  The examiner should further indicate whether the Veteran has chronic respiratory failure with carbon dioxide retention or cor pulmonale; or requires tracheostomy. 

In addition, if possible, the examiner should indicate which symptoms are attributable to the Veteran's sleep apnea and which ones are attributable to his sarcoidosis.  If the symptoms cannot be differentiated, he or she should so state.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected osteoarthritis of the right knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiners should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion of the right knee in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected osteoarthritis of the right hip status post arthroplasty.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiners should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right hip disability under the rating criteria, including the range of motion in degrees.  He or she also should state whether there is any form of ankylosis, flail joint, or impairment of the femur.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative joint disease of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiners should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's back disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence, to include VA outpatient treatment records dated from October 2012 to October 2013 in Virtual VA.

If benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




